Opinion by
Head, J.,
The special Act of March 16, 1867, P. L. 485, is still in force in the County of Lehigh. It provides that from and after January 1, 1868, “The treasurer of the County of Lehigh shall be entitled to have and receive (in lieu of the compensation now allowed by law) a stated and fixed salary of fl,000 per annum in addition to the *566compensation now received by him for the collection of moneys due to and for the use of the Commonwealth.”
It appears to us to be clear that the purpose of the passage of this act was to fix at a definite sum the compensation which the County of Lehigh should pay to its officer for the services he would render to the county by virtue of his office. At the time that act was passed the Commonwealth assessed, for its own use, taxes on certain kinds of personal property. It chose to select, as the channels through which those taxes would flow into the State treasury, certain county officers and agreed to pay to them compensation for the services they rendered to the State. The fact that the Commonwealth saw fit to pay to a county treasurer a certain percentage on the sums received and disbursed by him for the use of the State in no way changed the liability of the county to pay him the fixed sum provided for in the statute. As a. consequence, when the legislature by the Act of June 17, 1913, P. L. 507, declared that certain personal property should thereafter be taxable for county purposes instead of for State purposes, such declaration could in iso way increase the salary of the county treasurer of Lehigh County, although it may have added to the bulk of the transactions performed by him as such treasurer.
We are of opinion the County of Lehigh is liable to pay to its treasurer no more than the salary fixed by the Act of 1867 already referred to. The judgment is therefore reversed and the record remitted to the court below with direction to enter judgment in favor of the defendant on the case stated.